Exhibit 10.21

 

AGREEMENT AND RELEASE

 

This Agreement and Release (this "Agreement") is entered into as of the 5th day
of November, 2015, by and among Evans Bancorp, Inc.  (the
"Company"),  Evans  Bank, N.A. (the "Bank") and Gary A. Kajtoch
(the "Executive").

 

WHEREAS, the Company, the Bank and the Executive are parties to an employment
agreement made effective as of September 29, 2009 (the "Employment
Agreement"), and

 

WHEREAS, the Executive has determined to terminate his employment with the
Company and the Bank and the Company and the Bank have agreed to have his
employment and service as an officer of the Company and the Bank end as of the
commencement of business on November 6, 2015, subject to the terms and
conditions set forth in this Agreement,

 

NOW, THEREFORE, the Company, the Bank and the Executive agree as follows:

 

1. Resignation of Executive. Effective as of the commencement of business on
November 6, 2015, the Executive resigns his position as an employee and Chief
Financial Officer of the Company, and from all other directorships or offices he
may hold at the Company, the Bank or any affiliated companies of the Company or
the Bank. The Executive understands that all wages and benefits received from
the Company, except for those described in Section 2(a) below
will expire as of the effective date of his resignation.

 

2. Consideration. In consideration of execution by the Executive of the release
and waiver of claims set forth in this Agreement and the other covenants and
agreements set forth in this Agreement:

 

(a) The Company shall pay the Executive a lump sum payment in the amount of
$350,000 by direct deposit to the Executive's deposit account on the first
business day after the Effective Date as set forth in Section 19 below (the
"Lump Sum Payment"). There shall be no condition to the Company's obligation to
deliver the Lump Sum Payment other than the passage of the seven-day period
without receipt of a Revocation Notice, as provided in Section 19 of this
Agreement. The amount described in this subparagraph is a gross amount from
which the Company shall make all required, lawful deductions and it shall not be
eligible earnings for any Company pension plan, savings plan, profit-sharing
plan or any other benefit plan of the Company.

 

(b) The Executive acknowledges and agrees that the Lump Sum Payment will be in
full satisfaction of all obligations of the Company and the Bank to the
Executive pursuant to the Employment Agreement, any supplemental executive
retirement plan, or in connection with his employment by the Company or the
Bank, except that the Executive may elect to continue coverage under the
Company's medical and health insurance coverage at his own expense under the
terms and conditions of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended ("COBRA").

 

--------------------------------------------------------------------------------

 

(c) The Executive acknowledges that the payment set forth in Section 3(a)
above includes amounts to which the Executive is not otherwise entitled in the absence of
the Agreement, and that such amount constitutes valid consideration in support
of this Agreement.

 

3.  Company  Property.  On or before November  6, 2015, the Executive  agrees
to  return to the Company's Executive Vice President, Organizational Development
&  Employee Experience, all electronic passes, credit cards,
pdas  and  other  Company or Bank property (in whatever form) in the possession
or under the control of Executive, except for the cell phone previously
furnished to him. The Company will take the steps necessary to assign the cell
telephone number to the Executive.

 

4. Release and Waiver of Claims.

 

(a) The Executive, for himself and his agents, representative, heirs,
beneficiaries and assigns, to the greatest extent permitted by law, knowingly
and voluntarily releases and forever discharges the Company, the Bank, and their
respective directors, officers, agents and representatives, from any and all
claims, demands, rights, actions or causes of action, liabilities, damages,
costs, expenses, losses, obligations, indemnities, judgments, suits, matters and
issues of any kind or nature whatsoever, including both known and unknown
claims, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, matured or unmatured, of any nature whatsoever, whether individual,
class, direct, derivative, representative or otherwise, that have been, could
have been or in the future could be asserted against the Company or the Bank at
any time prior to the date of execution of this Agreement, including but not
limited to a release of any rights or claims he may have under:

 

(i)



the Americans with Disabilities Act ("ADA"), which prohibits discrimination on
the basis of disability;

 

(ii)



the Age Discrimination in Employment Act ("ADEA''), which prohibits age
discrimination in employment;

 

(iii)



the Older Worker's Benefit Protection Act;

 

(iv)



Title VII of the Civil Rights Act of 1964, as amended, which prohibits
retaliation and discrimination in employment based on race, color, national
origin, religion, or sex;

 

(v)



the Family and Medical Leave Act;

 

(vi)



the  EmploymentRetirementIncomeSecurity  Actof1974 ("ERISA"), as amended;

 

(vii)



the New York Human Rights Law ("NYHRL");

 

(viii)



the New York Executive Law;

 

--------------------------------------------------------------------------------

 

(ix)



the New York Labor Law;

 

(x)



any other federal, state or local law or regulation prohibiting employment
 discrimination;

 

(xi)



claims for wrongful discharge, whether based on claimed violations of statute or
based on claims in contract or tort, common law or equity;

 

(xii)



claims for breach of contract (including claims for breach of the Employment
 Agreement);

 

(xiii)



claims for failure to pay wages due or other  moneys  owed  (including claims
for  unpaid  vacation  pay  or  unpaid  severance pay);

 

(xiv)



claims of fraud, misrepresentation, defamation, interference with prospective
economic advantage;

(xv)



claims of intentional or negligent infliction of emotional distress; and

 

(xvi)



claimed violations of any other federal, state, civil or human rights law, or
any other alleged violation of any local, state or federal law, regulation or
ordinance, and/or public policy, contract, tort, or common law having any
bearing whatsoever on the terms and conditions and/or cessation of employment
with the Company or the Bank, including but not limited to, any allegations for
costs, fees or other expenses, including attorneys' fees, incurred in these
matters which he ever had, now has, or may have as of the date of this release
other than the right to enforce this Agreement, including the rights of
indemnification and contribution, advancement of expenses
and similar matters set forth in
Section 4(b) and otherwise provided in this Agreement.

 

This release and waiver of claims is intended to be as broad as allowable under
the law.

 

Except as provided below, the Executive, for himself and his agents,
representatives, heirs, beneficiaries and assigns, promises never to file a
suit, charge, complaint, demand, action, or otherwise assert any claims against
the Company or the Bank and their respective directors, officers, agents,
representatives and insurers, arising from his employment with the Company or
the Bank or separation therefrom, including, but not limited to the claims
reference above in Section 4 of this Agreement, and the Executive represents
that no such claim or demand presently is pending, and that if any action does
exist or is hereafter brought, that he expressly waives any claim to any form of
relief or recovery and agrees to reimburse the Company for all payments provided
hereunder, as well as the reasonable costs and attorneys' fees incurred in
defending such action.

 

--------------------------------------------------------------------------------

 

The Executive represents and warrants that he has not assigned or transferred
any portion of the claims released herein
to any other individual, firm, corporation or other entity, and that no other
individual, firm, corporation or other entity has any lien, claim or interest in
any of such claims. The Executive will indemnify the Company, defend and hold it
harmless and against any claim arising out of, related to or connected with any
such prior assignment or transfer, or any such purported assignment or transfer,
or any claim or other matters released or assigned herein.

 

The Executive understands that nothing in this Agreement shall be construed to
prohibit him from participating in any investigation or proceeding of any
federal or state agency, including the Equal Employment Opportunity Commission
("EEOC") and/or from communicating with EEOC, but only to the extent such right
is protected under the law, provided, however, to the extent any such proceeding
has been or is brought, the Executive waives any claim to any form of monetary
or other damages or any other form of recovery or relief in connection with any
such action, or in connection with any action brought by a third party.

 

If the Executive elects to challenge the age claim release in this Agreement as
being inconsistent with the Older Workers Benefit Protection Act ("OWBPA"), he
does not first have to return any of the payments received under this Agreement.

 

The foregoing waiver does not include any claim for enforcement of this
Agreement or any rights to contribution, indemnification, advancement of
expenses as provided by the Company's certificate of incorporation and bylaws or
as provided under applicable law.

 

(b) The Company and the Bank, for themselves and their respective direct and
indirect subsidiaries, directors, executive officers, successors and assigns, to
the greatest extent permitted by law, hereby release the Executive, from any and
all claims, demands rights, actions or causes of action, liabilities, damages,
costs, expenses, losses, obligations, indemnities, judgments, suits, matters and
issues of any kind or nature whatsoever, including both known and unknown
claims, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, matured or unmatured, of any nature whatsoever, whether individual,
class, direct, derivative, representative or otherwise,  that have been, could
have been or in the future could be asserted by them against the Executive, his
heirs, personal representative or assigns, at any time prior to the date of
execution of this Agreement, provided that such release does not include any
claim for enforcement of this Agreement. The Company and the Bank, for
themselves and their direct and indirect subsidiaries, directors, officers,
successors and assigns, promise never to file a suit, charge, complaint, demand,
action, or otherwise assert any claims against the Executive which would be
protected under the release contained in  this subparagraph, and the Company and
the Bank represent that no such claim or demand is presently pending, and that
if any action does exist or is hereafter brought, the Company and the Bank
expressly waive any claim to any form of relief or recovery and agree to
reimburse the Executive for the reasonable costs and attorneys' fees incurred in
defending such action.

 

--------------------------------------------------------------------------------

 

5. Nondisparagement; Press Release. The Executive agrees that he will not make
or cause to be made any statement to any person or entity, whether oral or
written, that denigrates or disparages the Company, the Bank or any of their
respective officers, directors or affiliates. The Company and the Bank agree
that neither they nor any of their respective officers, directors or affiliates
will make or authorize any statement to any person or entity, whether oral or
written, that denigrates or disparages the Executive. The parties agree that, if
either of them were to denigrate or disparage the other, irreparable harm will
result for which money damages would not be an adequate remedy and that in such
instance, the injured party shall be entitled to obtain preliminary and/or
injunctive relief without having to post bond. The parties also agree that, if
it is determined by a court of competent jurisdiction that either of them has
breached the terms of this paragraph, the actual loss to the injured party would
be difficult to measure or project with precision. As such, the parties agree
that they shall pay to each other, for violations of this paragraph, (1)
liquidated damages of $50,000 or actual damages, whichever is greater, and (2)
attorneys' fees and costs. Nothing in this Agreement shall prevent the
Executive, the Company, the Bank, or the Company's and the Bank's officers,
directors or affiliates from making factual statements in response to a subpoena
or otherwise required by applicable law or other compulsory process. The
Executive, the Company and the Bank agree that a single press release, in the
form previously reviewed by the parties, will be issued in connection with this
Agreement.

 

6. Termination of Employment Agreement and Unvested Grants. This Agreement
supersedes and terminates the Employment Agreement. Unvested options granted to
the Executive and shares of restricted stock that remain unvested will by their
terms be forfeited as of the Effective Date and the Executive shall have no
rights to or with respect to any equity awards from the Company except for
restricted stock fully vested prior to the date of this Agreement.

 

7. Repurchase of Common stock. The Executive shall have the right at any one or
more times (the "Sale Right") for a period of one (1) year from the date hereof,
to sell to the Company, all or any portion of the shares of common stock of the
Company beneficially owned by the Executive on the date of this Agreement. The
Sale Right may be exercised by the Executive by written notice to the Company
indicating the number of shares of common stock the Executive wishes the Company
to repurchase and the Company shall, within ten (10) days from its receipt of
the exercise notice, purchase the number of shares specified in the notice at a
price equal to the "Fair Market Value" of the Shares. In no event shall the
Company be obligated to purchase less than one hundred (100) shares of common
stock in connection with any exercise by the Executive of a sale right
hereunder. For purposes of this Agreement, Fair Market Value shall mean the
volume weighted average price ("VWAP") of a share of the Company's common stock
on NYSE MKT, as reported by Bloomberg L.P. for the ten (10) consecutive trading
days ending on the day prior to the date of the exercise notice. Notwithstanding
the foregoing, the Company shall not be obligated to purchase shares if such
purchase would cause the Company to be in violation of or incur any liability
under any federal, state or other securities law, any securities exchange
listing agreement to which the Company may be a party, or any other requirement
of law or of any regulatory body having jurisdiction over the Company.

 

8. Cooperation. Prior to and after the Termination Date, through December 31,
2015, except during periods of vacation and subject to personal and professional
obligations, including to any new employer to whom the Executive provides
services, the Executive will reasonably cooperate with the Company, acting
through its Board of Directors and/or principal



--------------------------------------------------------------------------------

 

financial officer, to provide information relating to matters concerning which
the Executive was involved during his employment.

 

9. No Admission. The parties agree that neither the resignation of the Executive
nor the existence of this Agreement shall be deemed or constructed for any
purposes as an admission by any party of any failure to perform a party's duties
or of any liability or unlawful conduct of any kind.

 

10. Representations. Each party represents and warrants that this Agreement has
been duly authorized, executed and delivered by such party, and is a valid and
binding obligation of such party, enforceable in accordance with its terms. Each
of the Company and the Executive represent that they have
been  represented  by  counsel  in connection with this Agreement,  and  that
this Agreement is the joint drafting product of both parties and
should  not  be  construed against either party  as drafter.

 

1 1.Dispute Resolution Costs.  The parties  agree that  any  dispute  arising 
out of the  terms of this Agreement, including, without limitation, its
interpretation, and any of the matters covered hereby, shall first be subject to
resolution by settlement discussions between the Chair of  the Compensation
Committee  of  the  Board  of  Directors  of  the  Company  and  the  Executive. 
If such dispute cannot be resolved within ten (10) days after written notice of
its existence is given by the Executive, or by any officer of the Company upon
express direction of the Board of Directors, either party may pursue its rights
under law or in equity.

 

12. Notices.  Any notice under this Agreement shall be given in writing
delivered in person, by certified or registered letter with return receipt
requested, or by nationally recognized overnight delivery service; and shall be
deemed given when received by personal delivery and certified or registered
letter or on the next business day when sent first business day overnight
delivery, as set forth below or to such other person  and/or  address  as
may  be directed by  a party on notice given as provided  herein:

If to the Company or the Bank: Evans Bancorp, Inc.

One Grimsby Drive

Hamburg, New York 14075 Attn:  Chief Executive Officer

 

with a copy to:

 

Harris Beach PLLC Larkin at Exchange 726 Exchange Street

Buffalo, New York 14210 Attn: Tracie L. Lopardi, Esq.

 

--------------------------------------------------------------------------------

 

If to the Executive:

 

Mr. Gary A. Kajtoch 8960 Hillview Drive

Clarence, New York 14031 with a copy to:

Lipsitz Green Scime Cabria LLP 42 Delaware Avenue, Unit 120 Buffalo, New York
 14202

Attn: Robert Boreanaz, Esq.

 

13. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable: (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons, entities or circumstances shall not be affected by such
invalidity or unenforceability.

 

14. Modifications. No modification, amendment or waiver of any of the provisions
contained in this Agreement, or any future representation, promise or condition
in connection with the subject matter of this Agreement, shall be binding upon
any party hereto unless made in writing and signed by the Executive or approved
by the Board of Directors and signed by a duly authorized officer of
the Company.

 

15. Entire Agreement.  This Agreement constitutes the entire understanding of
the parties hereto with respect to the subject matter contained herein and
supersedes any prior understandings and agreements among them respecting such
subject matter. The payment obligations set forth in this Agreement are in lieu
of any and all other payment obligations of the Company or the Bank to the
Executive, whether contractual, under the Company's policy, or otherwise. This
Agreement may be amended, supplemented and terminated only by a written
instrument duly executed by the Company and the Executive.

 

16. Successors; Survival.  This Agreement shall inure to the benefit of and be
enforceable by, and shall be binding upon, the Company and the Bank and their
respective successors and assigns, whether direct or indirect and whether by
purchase, merger, acquisition of all or substantially all of the business or
assets of such entity. This Agreement shall be binding upon, and shall inure to
the benefit of and be enforceable by the Executive's heirs, distributees,
executors, administrators, and personal or legal representatives. All covenants,
agreements, representations and warranties made by the parties shall be
considered to have been relied upon by the other parties hereto in making this
Agreement and shall survive the execution and delivery of this Agreement and the
payment of the Lump Sum Payment until the expiration of the applicable statute
of limitations.

 

--------------------------------------------------------------------------------

 

17. Jurisdiction. The parties agree that this Agreement shall be governed and
interpreted by the laws of the State of New York,  without regard to conflict of
laws doctrines.  The parties irrevocably consent to jurisdiction and venue of
any action or proceeding brought to enforce any rights, duties or obligations
under this Agreement in the Supreme Court of the State of New York for the
County of Erie or in the United States District Court for the Western District
in Buffalo, New York.

 

18. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together
shall constitute a single agreement.

 

19. Consultation and Revocation Periods. The Executive acknowledges that he has
been advised to seek the advice of legal counsel in connection with his
consideration of this Agreement and the release of claims contained herein. He
further acknowledges that, in light of the releases and waivers set forth in
Section 4 of this Agreement, he has twenty one (21) days to consider this
Agreement and that he may use as much of such period as he chooses or waive any
part of such twenty one (21) day period. The Executive, by his signature to this
Agreement prior to the expiration of such period, after consultation with
counsel of his choosing concerning the terms of this Agreement, waives the
balance of such twenty one (21) day period. Once the Executive signs this
Agreement and delivers it to the Company, this Agreement will become effective,
enforceable and irrevocable upon the expiration of seven (7) calendar days
following the date of the Executive's signature (the "Effective Date"). If the
Executive determines to revoke this Agreement, he will deliver a written notice
of revocation ("Revocation Notice") to the Company, as provided in Section 12,
within seven (7) calendar days after he signs the Agreement; provided that in
the case of such Revocation Notice,  it must actually be received by
the Company prior to the close of business at the end of the seven
(7) day revocation period.

 

 

IN WITNESS WHEREOF, the parties, intending to be legally bound, hereto have
executed this Agreement on the dates set forth below.

 

 

EVANS BANCORP, INC.EVANS BANK, N.A.

 

 

 

By: /s/ David J. NascaBy: /s/ David J. Nasca

 

Name: David J. NascaName: David J. Nasca

Title: President and CEOTitle: President and CEO

 

 

 

/s/ Gary A. Kajtoch

 



--------------------------------------------------------------------------------